FILED
                           NOT FOR PUBLICATION                                MAY 18 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANNA DREWS,                                      No. 10-35585

              Plaintiff - Appellant,             D.C. No. 6:09-cv-06115-HO

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael R. Hogan, District Judge, Presiding

                             Submitted May 3, 2011**
                                Portland, Oregon

Before: KOZINSKI, Chief Judge, TASHIMA and IKUTA, Circuit Judges.

       The ALJ gave specific, clear, and convincing reasons based on substantial

evidence for his adverse credibility determination, Smolen v. Chater, 80 F.3d 1273,

1281 (9th Cir. 1996): Drews could not identify an onset date for her severe

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
headaches, Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008), and her

testimony was inconsistent, unsupported by objective medical evidence, and did

not identify a longitudinal history of treatment. See Tonapetyan v. Halter, 242

F.3d 1144, 1148 (9th Cir. 2001); Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir.

1995) (per curiam). Any error in stating the duration of Drews’s use of Xanax and

Celexa, or in disregarding Drews’s alleged adverse side effects to prescription pain

medication, was harmless. See Carmickle v. Comm’r, 533 F.3d 1155, 1162–63

(9th Cir. 2008); see also Bray v. Comm’r, 554 F.3d 1219, 1227 (9th Cir. 2009).

      The ALJ’s determination that Drews’s mental health issues were not severe

and that her headaches were not disabling was also supported by substantial

evidence. Drews failed to seek treatment or report the depression diagnosis to her

primary care physician, and there was insufficient medical evidence as to the

severity or frequency of Drews’s headaches. See Burch v. Barnhart, 400 F.3d 676,

681 (9th Cir. 2005).

      The ALJ gave specific and legitimate reasons based on substantial evidence

to reject Dr. Perry’s depression diagnosis because Drews had not received

treatment for depression before Dr. Perry’s assessment, did not seek treatment after

the evaluation, and did not report it to her primary care physician. See Valentine v.

Comm’r, 574 F.3d 685, 692–93 (9th Cir. 2009). Similarly, the ALJ gave specific


                                          2
and legitimate reasons based on substantial evidence to reject Dr. Emonds’s

testimony, as it was based primarily on Drews’s subjective pain complaints (which

the ALJ found not to be credible) and was not supported by objective medical

findings. See Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).

      Finally, the ALJ provided germane reasons for disregarding the testimony of

Maryhelen Sams, namely that it referred to an irrelevant time period. Vincent v.

Heckler, 739 F.2d 1393, 1394–95 (9th Cir. 1984). Insofar as the ALJ failed to

address the testimony of Daniel Ward, any error was harmless because his

testimony also did not refer to the relevant time period, was internally

contradictory, and was inconsistent with other evidence in the record. See id.;

Stout v. Comm’r, 454 F.3d 1050, 1054–55 (9th Cir. 2006).

      AFFIRMED.




                                          3